Exhibit 10.14

 

SECOND AMENDMENT OF LEASE

 

THIS SECOND AMENDMENT OF LEASE (“Second Amendment”) is entered into this 22nd
day of April, 2002, to that certain Lease (“Lease”) dated April 24, 1996, as
amended January 31, 2001, (as amended, the “Lease”) between CSM INVESTORS, INC.,
a Minnesota corporation (“Landlord”) and DIGITAL RIVER, INC., a Delaware
corporation, (“Tenant”) for premises consisting of approximately 47,961 square
feet (“Premises”) located at the street address of 9625 West 76th Street, Suite
150, Eden Prairie, Minnesota in the project commonly known as the GOLDEN
TRIANGLE BUSINESS CENTER, as more particularly described in the Lease.

 

The Lease is hereby amended as follows:

 

1.                                       Section 1.2 Premises.  Effective
October 1, 2002, the Premises shall be: (i) increased by approximately 49,370
square feet of area (comprised of approximately 18,919 square feet of office
space, 17,191 square feet of production/tech space, and 13,260 square feet of
warehouse space); and (ii) reduced by 15,042 square feet (comprised of 10,547
square feet of office space and 4,495 square feet of warehouse space; for a
total area of 82,289 square feet, as depicted on the site plan and floor plan
attached hereto as Revised Exhibits A and B.  Landlord agrees to provide Tenant
early occupancy of the 49,370 square foot expansion area of the Premises as of
August 1, 2002, for the purpose of installing its tenant improvements,
furniture, fixtures and equipment, under the same terms and conditions contained
in the Lease, exclusive of payment of Rent and Operating Expenses.

 

2.                                       The expansion area is leased to Tenant
in its “as-is” condition, except that the HVAC, plumbing, and electrical systems
shall be certified by licensed contractors to be in good and working order as of
October 1, 2002, and Landlord agrees to restripe the rear parking area for the
building with the striping plan depicted on Revised Exhibit A.

 

3.                                       Section 1.3 Lease Term.  Effective upon
full execution of this Agreement, the term of the Lease shall be extended for an
additional twenty-six (26) month period commencing August 1, 2003 and expiring
September 30, 2005.

 

4.                                       Effective upon full execution of this
Agreement, the Base Rent shall be adjusted as set forth below:

 

Period

 

Monthly Base Rent

 

Per Sq. Ft.

 

05/01/02 – 09/30/02

 

$

31,186.80

 

$

7.803

 

10/01/02 – 09/30/05

 

$

51,430.63

 

$

7.500

 

 

5.                                       Section 1.7 Pro Rata Share.  Effective
October 1, 2002, Tenant’s pro-rata share of operating expenses shall be 54.12%.

 

6.                                       Section 2.3 Definition of Operating
Expenses.  Section 2.3 of the Lease is amended to provide that Operating
Expenses shall also include (i)  all real property taxes, installments of
special assessments and governmental impositions of any kind whatsoever imposed
upon Landlord by reason of its ownership, operation or management of the
Project, including without limitation the so called Minnesota “state general
tax”, and legal fees incurred in connection with actions to reduce the same; and
(ii)  all premiums, deductibles and retentions for insurance coverages Landlord
is required to carry pursuant to Section 7.6 of the Lease or by its lender, or
that Landlord

 

--------------------------------------------------------------------------------


 

otherwise deems reasonably necessary to carry, including without limitation,
property insurance, commercial general liability insurance, and rent loss
insurance.

 

7.                                       Section 6.2 Tenant Improvements. 
Tenant shall coordinate, contract, finance and construct additional improvements
to the Premises at Tenant’s sole cost and expense, except as set forth in
subparagraph F. of this section, including preparation of all necessary plans
and drawings and payment of any and all SAC and WAC charges, under the following
conditions:

 

A.                                   Prior to commencement of construction of
the tenant improvements, Tenant shall forward to Landlord, for Landlord’s
approval, copies of the proposed plans and specifications of the proposed work,
together with the final estimated cost of the work and a copy of the final
construction contract for such work.  Said improvements may be performed
incrementally, with each increment subject to the terms and conditions set forth
herein, with Landlord’s total contribution not exceeding the Allowance set forth
in Section 7.F. below.  Landlord’s approval of said plans and specifications
shall not be unreasonably withheld or delayed.

 

B.                                     Prior to commencement of construction of
the tenant improvements, Tenant shall forward to Landlord names and addresses of
all contractors and subcontractors which will be working in or on the Premises,
and Tenant will post notices in content and locations on the Premises acceptable
to Landlord notifying contractors and subcontractors that work performed on the
Premises is not lienable.

 

C.                                     Tenant shall be responsible for ensuring
that all work complies with the approved plans and specifications and applicable
laws, codes, ordinances, regulations and the like.

 

D.                                    Landlord shall have no responsibility for
the quality, maintenance, repair or replacement of the tenant improvements.

 

E.                                      Tenant shall indemnify, defend (with
counsel reasonably approved by Landlord), and hold Landlord harmless from and
against any and all claims, causes of action, damages or expenses (including,
without limitation, mechanic’s liens) arising out of, by reason of, or as a
result of Tenant’s construction and installation of the tenant improvements.

 

F.                                      Landlord agrees to provide Tenant an
amount not to exceed $250,000.00 (the “Allowance”) to be applied against the
actual costs incurred by Tenant in making tenant improvements to the Premises
during the period of August 1, 2002 to September 30, 2005 (including cabling and
wiring of phone and computer stations), subject to the following terms and
conditions.  Upon completion of the tenant improvements, Tenant shall deliver to
Landlord the following documentation, all in form and content acceptable to
Landlord:  (a) a sworn construction statement signed by Tenant and the general
contractor confirming the total cost of labor and materials provided for the
tenant improvements;  (b)  a copy of the construction contract and all change
orders and amendments thereto, if any, relative to the tenant improvements; and
(c) original unconditional lien waivers verifying that Tenant has paid for the
total cost of the tenant improvements (including without limitation, SAC and WAC
charges) less the Allowance.  Within ten (10) days of receipt of such
documentation, Landlord agrees to pay all or such part of the Allowance as
applicable directly to Tenant’s general contractor.  It shall

 

2

--------------------------------------------------------------------------------


 

be a condition precedent of Landlord’s obligation to pay the Allowance that this
Lease is in full force and effect and Tenant is not in default under any of the
terms of this Lease.

 

8.                                      Section 14.13 Option to Extend.

 

A.                                   Tenant shall have the option (“Option”) to
extend the term of the Lease for one (1) additional thirty-six (36) month term
(the “Option Term”) under the same terms and conditions contained in the Lease,
provided, however, that the Base Rent shall be adjusted to equal the then
current market rate for similar space in the Building, determined in accordance
with Section 14.13.B. of this Second Amendment.  Tenant may exercise each Option
term by delivering written notice to Landlord (“Renewal Notice”), stating its
irrevocable intent to exercise the Option, not less than one hundred eighty
(180) days and not more than three hundred sixty-five (365) days prior to the
expiration of the initial Lease Term.  In the event that Tenant fails to deliver
timely notice of its intent to exercise its Option, Tenant’s right to the Option
shall be deemed null and void.  Conditions of the exercise of such Option shall
be that Tenant is not in Default pursuant to Section 18 of the Lease and that
the Lease is in full force and effect.

 

B.                                     Market Rate Determination.  If the market
rate must be determined in accordance with the provisions of Section 14.13.A.
above, the parties hereto agree as follows:

 

i.                       Within fifteen (15) days following receipt of Tenant’s
Renewal Notice for the Option Term, Landlord will submit to Tenant Landlord’s
proposed market rate determination (“Landlord’s Proposed Market Rate”).

 

ii.                    If Tenant does not notify Landlord within ten (10) days
after receipt of Landlord’s Proposed Market Rate that Tenant disagrees with
Landlord’s Proposed Market Rate, then Landlord’s Proposed Market Rate shall be
deemed approved and accepted by Tenant.  If Tenant timely notifies Landlord of
Tenant’s disagreement with Landlord’s Proposed Market Rate, then the parties
agree to negotiate in good faith for a period of thirty (30) days following
Landlord’s receipt of Tenant’s notice of disagreement (the “Negotiation Period”)
in an attempt to reach agreement on the market rate.  In connection therewith,
each party shall submit to the other party such evidence as it then has to
substantiate its proposed market rate.  If the market rate is not mutually
agreed upon by the parties within the Negotiation Period, the Renewal Notice
shall remain in full force and effect and the market rate shall be determined by
arbitration in accordance with the commercial rules of the National Aribtration
Forum.

 

Upon the determination of the market rate pursuant to the foregoing terms, such
determination shall be final and binding upon the parties.  If for any reason
the determination of the market rate has not been made as of the commencement of
the Option Term, then Tenant shall nevertheless pay Base Rent at Landlord’s
Proposed Market Rate pending determination of the market rate pursuant to the
mechanism described above.  Any rent paid by Tenant at a rate other than the
market rate determined pursuant to the foregoing terms shall be adjusted
retroactively.  Any and all fees and expenses charged by the Expert shall be
divided equally between Landlord and Tenant, or alternatively, Landlord and

 

3

--------------------------------------------------------------------------------


 

Tenant shall each pay any and all fees and expenses incurred in connection with
such party’s own Board member and the fees and expenses of the third Board
member shall be divided equally between Landlord and Tenant.

 

9.                                       Miscellaneous.  If any provision of the
Lease is inconsistent with the provisions contained herein, then the provisions
of this Second Amendment shall control.  Except as expressly modified herein,
all other terms and conditions of the Lease shall remain unchanged, and in full
force and effect.  This Second Amendment may be executed in counterparts, each
of which when so executed and delivered shall be deemed an original, but
together shall constitute one and the same instrument.

 

LANDLORD:

 

TENANT:

 

 

 

CSM INVESTORS, INC.

 

DIGITAL RIVER, INC.

 

 

 

By:

/s/ David Carland

 

By:

/s/ Robert E. Strawman

 

 

 

Print Name:

David Carland

 

Print Name:

Robert E. Strawman

 

 

 

Print Title:

V.P.

 

Print Title:

CFO

 

4

--------------------------------------------------------------------------------


 

Revised Exhibit A

 

[GRAPHIC]

 

GOLDEN TRIANGLE BUSINESS CENTER

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Revised Exhibit B

[GRAPHIC]

 

DIGITAL RIVER

 

 

GOLDEN TRIANGLE

 

 

 

6

--------------------------------------------------------------------------------